Name: 75/420/EEC: Commission Decision of 26 June 1975 setting up an Advisory Committee on Foodstuffs
 Type: Decision
 Subject Matter: nan
 Date Published: 1975-07-12

 Avis juridique important|31975D042075/420/EEC: Commission Decision of 26 June 1975 setting up an Advisory Committee on Foodstuffs Official Journal L 182 , 12/07/1975 P. 0035 - 0036 Greek special edition: Chapter 03 Volume 13 P. 0034 ++++COMMISSION DECISION OF 26 JUNE 1975 SETTING UP AN ADVISORY COMMITTEE ON FOODSTUFFS ( 75/420/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS IT IS NECESSARY THAT THE COMMISSION OBTAIN OPINIONS FROM THE TRADE AND FROM CONSUMERS ON THE PROBLEMS ARISING FROM THE HARMONIZATION OF LEGISLATION ON FOODSTUFFS ; WHEREAS THE ECONOMIC AND SOCIAL COMMITTEE STATED IN A REPORT ISSUED ON 24 MAY 1972 " THAT IT WOULD BE HIGHLY DESIRABLE THAT AN ADVISORY COMMITTEE , SIMILAR TO THOSE EXISTING IN THE CONTEXT OF THE ORGANIZATION OF AGRICULTURAL MARKETS , BE SET UP ALONGSIDE THE STANDING COMMITTEE ON FOODSTUFFS AND THE STANDING VETERINARY COMMITTEE , CONSISTING OF REPRESENTATIVES OF THE VARIOUS ECONOMIC AND SOCIAL INTERESTS CONCERNED " ; WHEREAS ALL THE TRADE AND PROFESSIONAL INTERESTS DIRECTLY AFFECTED BY THE HARMONIZATION OF FOODSTUFFS LEGISLATION , AND ALSO CONSUMERS , SHOULD HAVE THE OPPORTUNITY TO PARTICIPATE IN THE FORMULATION OF OPINIONS REQUESTED BY THE COMMISSION ; WHEREAS THE PROFESSIONAL AND TRADE ASSOCIATIONS CONCERNED WITH FARMING , INDUSTRY , COMMERCE AND WORKERS INTERESTS AND CONSUMER ASSOCIATIONS IN THE MEMBER STATES HAVE SET UP ORGANIZATIONS AT COMMUNITY LEVEL , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THERE IS HEREBY ATTACHED TO THE COMMISSION AN ADVISORY COMMITTEE ON FOODSTUFFS , HEREINAFTER CALLED " THE COMMITTEE " . 2 . THE COMMITTEE SHALL CONSIST OF REPRESENTATIVES OF ORGANIZATIONS OF INDUSTRY , CONSUMERS , AGRICULTURE , COMMERCE AND WORKERS . ARTICLE 2 1 . THE COMMITTEE MAY BE CONSULTED BY THE COMMISSION ON ANY PROBLEMS CONCERNING THE HARMONIZATION OF LEGISLATION RELATING TO FOODSTUFFS . 2 . THE CHAIRMAN OF THE COMMITTEE MAY INDICATE TO THE COMMISSION THE DESIRABILITY OF CONSULTING THE COMMITTEE ON ANY MATTER WITHIN THE LATTER'S COMPETENCE ON WHICH ITS OPINION HAS NOT BEEN SOUGHT . ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF 30 MEMBERS . 2 . SEATS SHALL BE APPORTIONED AS FOLLOWS : - SIX TO INDUSTRY , - SIX TO CONSUMERS , - SIX TO AGRICULTURE ( OF WHICH AT LEAST THREE TO AGRICULTURAL COOPERATIVES ) , - SIX TO COMMERCE , - SIX TO WORKERS . ARTICLE 4 1 . FOR THE SEATS AS AFORESAID THE BODIES LISTED BELOW SHALL PURPOSE TO THE COMMISSION : - TWO PERMANENT MEMBERS TO BE RESPONSIBLE FOR THE COORDINATION OF WORK WITHIN THEIR PARTICULAR ECONOMIC INTEREST GROUP , - AND , BY LETTER ADDRESSED AT LEAST EIGHT DAYS BEFORE EACH MEETING TO THE DEPARTMENT OF THE COMMISSION RESPONSIBLE FOR THE PROVISION OF SECRETARIAL SERVICES PURSUANT TO ARTICLE 8 ( 3 ) , THEIR OTHER REPRESENTATIVES ON THE COMMITTEE . THE BODIES IN QUESTION SHALL BE THE FOLLOWING : FOR INDUSTRY : THE UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITIES ( UNICE ) . FOR CONSUMERS : THE CONSUMERS' CONSULTATIVE COMMITTEE SET UP BY THE COMMISSION DECISION OF 25 SEPTEMBER 1973 . FOR AGRICULTURE : THE COMMITTEE OF AGRICULTURAL ORGANIZATION OF THE EUROPEAN ECONOMIC COMMUNITY ( COPA ) , JOINTLY WITH THE GENERAL COMMITTEE FOR AGRICULTURAL COOPERATION IN THE EEC COUNTRIES ( COGECA ) . FOR COMMERCE : THE COMMITTEE OF COMMERCIAL ORGANIZATIONS IN THE EEC COUNTRIES ( COCCEE ) . FOR WORKERS : THE EUROPEAN TRADE UNION CONFEDERATION ( ETUC ) . 2 . THE PERMANENT MEMBERS SHALL BE APPOINTED BY THE COMMISSION UPON PROPOSALS FROM THE BODIES REFERRED TO IN ARTICLE 4 ( 1 ) ABOVE . THE LATTER SHALL PUT FORWARD TWO CANDIDATES OF DIFFERENT NATIONALITIES IN RESPECT OF EACH SEAT TO BE FILLED . 3 . THE TERM OF OFFICE OF A PERMANENT MEMBER OF THE COMMITTEE SHALL BE THREE YEARS AND SHALL BE RENEWABLE . MEMBERS SHALL NOT BE REMUNERATED FOR THEIR SERVICES . AFTER EXPIRY OF THE THREE-YEAR PERIOD , PERMANENT MEMBERS OF THE COMMITTEE SHALL REMAIN IN OFFICE UNTIL THEY ARE REPLACED OR UNTIL THEIR APPOINTMENTS ARE RENEWED . THE TERM OF OFFICE OF A PERMANENT MEMBER OF THE COMMITTEE MAY BE TERMINATED BEFORE EXPIRY OF THE THREE-YEAR PERIOD BY RESIGNATION OR DEATH . IT MAY ALSO BE TERMINATED AT THE REQUEST OF THE BODY WHICH PROPOSED THE MEMBER CONCERNED . A MEMBER WHOSE TERM OF OFFICE IS TERMINATED PREMATURELY SHALL BE REPLACED FOR THE REMAINDER OF THAT TERM IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN PARAGRAPH 1 . A LIST OF THE PERMANENT MEMBERS SHALL BE PUBLISHED BY THE COMMISSION FOR INFORMATION PURPOSES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 5 1 . THE PERMANENT MEMBERS SHALL ELECT FROM AMONG THEIR NUMBER FOR A TERM OF THREE YEARS A CHAIRMAN OF THE COMMITTEE AND TWO VICE-CHAIRMEN . 2 . ON A FIRST BALLOT THIS ELECTION SHALL REQUIRE A TWO-THIRDS MAJORITY OF THE PERMANENT MEMBERS PRESENT AND ON SUBSEQUENT BALLOTS A SIMPLE MAJORITY OF THE PERMANENT MEMBERS PRESENT . 3 . THE VICE-CHAIRMEN SHALL BE ELECTED FROM THE REPRESENTATIVES OF AN INTEREST GROUP OTHER THAN THAT REPRESENTED BY THE CHAIRMAN . ARTICLE 6 THE CHAIRMAN MAY INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN ONE OF THE ITEMS ON THE AGENDA TO TAKE PART IN AN EXPERT CAPACITY IN THE PROCEEDINGS OF THE COMMITTEE AND OF ITS WORKING GROUPS . SUCH EXPERTS SHALL TAKE PART ONLY IN THE DISCUSSION OF THAT ITEM FOR WHICH THEY WERE INVITED . ARTICLE 7 THE COMMITTEE MAY SET UP WORKING GROUPS . THE FUNCTION OF WORKING GROUPS SHALL BE TO REPORT TO THE COMMITTEE ON SUBJECTS DECIDED BY IT . ARTICLE 8 1 . THE COMMITTEE SHALL BE CONVENED BY THE COMMISSION AND SHALL MEET AT COMMISSION HEADQUARTERS . THE OFFICERS OF THE COMMITTEE SHALL BE CONVENED BY THE CHAIRMAN IN AGREEMENT WITH THE COMMISSION . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE , OF THE OFFICERS AND OF WORKING GROUPS . 3 . THE COMMISSION SHALL PROVIDE SECRETARIAL SERVICES FOR THE COMMITTEE AND FOR ITS WORKING GROUPS . ARTICLE 9 THE COMMITTEE SHALL DISCUSS MATTERS ON WHICH THE COMMISSION HAS REQUESTED AN OPINION . NO VOTE SHALL BE TAKEN . THE COMMISSION MAY , WHEN SEEKING THE OPINION OF THE COMMITTEE , SET A TIME LIMIT WITHIN WHICH SUCH OPINIONS SHALL BE GIVEN . THE VIEWS EXPRESSED BY THE VARIOUS INTERESTS REPRESENTED SHALL BE RECORDED IN A REPORT , WHICH SHALL BE FORWARDED TO THE COMMISSION . IN THE EVENT OF UNANIMOUS AGREEMENT BEING REACHED IN THE COMMITTEE ON THE OPINION TO BE GIVEN , THE COMMITTEE SHALL FORMULATE JOINT CONCLUSIONS WHICH SHALL BE ANNEXED TO THE REPORT . THE OUTCOME OF THE COMMITTEE'S DISCUSSIONS SHALL BE COMMUNICATED BY THE COMMISSION ON REQUEST TO THE COUNCIL OR TO THE STANDING COMMITTEE ON FOODSTUFFS . ARTICLE 10 WITHOUT PREJUDICE TO THE PROVISIONS OF ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INFORMS THEM THAT THE OPINION REQUESTED OR THE QUESTION RAISED IS ON A MATTER OF A CONFIDENTIAL NATURE , MEMBERS OF THE COMMITTEE SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE OR OF ITS WORKING GROUPS . ARTICLE 11 THIS DECISION SHALL ENTER INTO FORCE ON 26 JUNE 1975 . DONE AT BRUSSELS , 26 JUNE 1975 . FOR THE COMMISSION P . J . LARDINOIS MEMBER OF THE COMMISSION